DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-7, 9, 1, 15, 16, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have the plurality of lift pin holes and the one or more additional gas holes comprise an arrangement including an array of three lift pins holes surrounding a central gas hole such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 5,838,528 to Os et al in view of United States Patent No. 5539609 to Collins et al, United States Patent Application No. 2004/0226515 to Yendler et al and United States Patent No. 4931135 to Horiuchi et al is presented below.
	It is noted that the Applicant argues that the teachings of Collins, Yendler, or Horiuchi do not expressly teach the vertical and fully extending holes for the lift pins and gas channels. However, Collins does expressly teach that the gas channels go through vertically and in the entirety of the top plate in Fig. 3a, as well as Yendler, and in Horiuchi, such that the combination of the three would result in vertical holes that go through the entirety of the top plate, as per the rejection below.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 9, 15, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,838,528 to Os et al in view of United States Patent No. 5539609 to Collins et al, United States Patent Application No. 2004/0226515 to Yendler et al and United States Patent No. 4931135 to Horiuchi et al.
In regards to Claim 1: Os teach a workpiece carrier 10 (support body – Fig. 1A, 8), comprising:
a top plate 22 (electrode - Figs. 4, 8 and col. 4, line 7) to support a workpiece 6 (wafer);
a support plate (the combination of 32, 34) below the top plate
a plurality of lift pins 88 (lifting pins – Figs. 4, 8 and col. 7, line 7) to lift a workpiece 6 from a top plate 22;
a plurality of lift pin holes 99 (openings, Col. 7 lines 33-59) through the top plate to contain corresponding ones of the plurality of lift pins (see 88 in 99);
a plurality of lift pin actuators (see collars 96, which support the lift pins directly and in conjunction with the actuator 94 drives the lift pins) in corresponding ones of the plurality of lift pin holes in the support plate to drive a corresponding one of the plurality of lift pins to lift the workpiece (Col. 7 lines 33-59)
and a plurality of connectors 102, 104 (sockets and bellows– Figs. 4, 8 and col. 7, line 42) to corresponding ones of the plurality of lift pin holes 90 to connect to a source of gas 114 (gaseous source – Figs. 2, 8 and col. 8, line 3)  under pressure to deliver a cooling gas (helium – col. 7, line 62) to the back side of the workpiece (col. 7, lines 61-65), each one of the plurality of connectors in a bottom of the support plate and beneath a corresponding one of the plurality of lift pin actuators;
one or more additional connectors (openings that are below 120 connected to the gas source of 114) coupled to a corresponding one or more additional gas holes (as it feeds the gas holes), each of the one or more additional gas holes not including a lift pin therein (as it is below the lift pin), and the one or more additional connectors coupled to the source of gas under pressure (as it is directly connected to gas source 114, Col. 3 line 25-Col. 10 line 30). 
Os does not expressly teach the one or more additional gas holes in the support plate and through the top plate.
Collins teaches a workpiece carrier 100 Fig. 9-12, comprising:
a top plate 140 to support a workpiece 12
a support plate 102 below the top plate
a plurality of lift pins (not shown but in holes 110 of Fig. 10-12) to lift a workpiece 12 from a top plate 40;
a plurality of lift pin holes (top of 110)  through the top plate to contain corresponding ones of the plurality of lift pins (as 110 are lift pin holes)
one connector (connection between 190 and 168 in Fig. 10) coupled to a corresponding one additional gas holes (138, 170, 190), each of the additional gas holes not including a lift pin therein (as they have no lift pin therein), and the one or more additional connectors/passages (connection between 190 and 168 in Fig. 10) coupled to the source of gas under pressure (not shown but to the lift pins as well) and one or more additional gas holes 138, 170, 190 in the support plate and extending completely through the top plate but does not contain a lift pin due to the slope of 170, 190 (Col. 10 line 45-Col. 14 line 22).
As it is known to provide an additional hole in a workpiece carrier top plate, as taught by Collins, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the top plate of Os as taught by Collins to include an additional hole for the cooling gas that are connected to the holes for the lift pins and lift pin gas the hole. One would be motivated to do so in order to supply additional cooling gas to the substrate. See MPEP 2143, Exemplary Rationales A-G, where combining/substitution/use/application would yield predictable results.
Os in view of Collins does not expressly teach that the additional gas holes in the support plate extending vertically and completely through an entirety of the top plate and does not expressly teach that the plurality of lift pin holes and the one or more additional gas holes comprise an arrangement including an array of three lift pin holes surrounding a central gas hole.
Yendler teaches that the additional gas holes 149 Fig. 2 and the lift pin gas holes 188 are vertical and go through an entirety of the top plate (as shown in Fig. 2, 149 and 188 extending through the base plate 168 and the top plate of 160, 180, 132) [0014-0053]. Furthermore Yendler teaches that the gas hole 149 and the lift pin holes 188 comprise an arrangement including an array of three lift pin holes 188 surrounding a central gas hole 149 (see Fig. 3 of Yendler et al).
As it is known to make the gas and lift pin holes vertical and through the entirety of the top plate, as taught by Yendler, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Os in view of Collins as taught by Yendler to change the shape of the additional gas hole to make it vertical and thus also through the entirety of the top plate.   See MPEP 2143, Exemplary Rationales A-G. Furthermore, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the gas holes and the lift pins holes that would tend to point toward the non-obviousness of freely selecting a shape of the additional gas hole.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Furthermore, the teachings of Horiuchi has a lift pin 18 with holes as shown in Fig. 1 that are vertical, sharing a connectors for gas in the form of the connection of the vertical holes to 19, as shown in Fig. 1 and more closely in Fig. 13 (Col. 4 line 65-Col. 12 line 37). The teachings of Horiuchi expressly teaches that the lift pin holes and the gas holes are all vertical and connected at the bottom, which further reinforces the concept of creating vertical, parallel holes for gas and lift ins that are connected to each other.
As it is known to make the gas and lift pin holes vertical and through the entirety of the top plate, as taught by Horiuchi, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Os in view of Collins and Yendler and in further view of Horiuchi to make all of the lift pin holes and additional gas holes to make them vertical and connected. One would be motivated to do so in order to adjust for a different shape of the additional gas hole, thus resulting in the additional gas holes and the lift pin holes being vertical and completely through an entirety of the top plate. See MPEP 2143, Exemplary Rationales A-G. Furthermore, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the gas holes and the lift pins holes that would tend to point toward the non-obviousness of freely selecting a shape of the additional gas hole.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Finally, it is noted that the arrangement of the lift pin holes and gas holes is a re-arrangement of parts that is expressly taught in Yendler. See MPEP 2143, Motivations A. 	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make an array of the plurality of lift pin holes around the one or more additional gas holes to comprise an array of three lift pin holes surrounding a central gas hole, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c).
It is noted that Horiuchi is added as support of the vertically arranged gas holes and lift pins holes to the combined teachings of Os in view of Collins and Yendler.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 2: Os teach the cooling gas is applied at pressure at the bottom of the carrier and is pushed up through the top plate 22 of the carrier to a space between the top plate 22 and the back side of the wafer 6 through the plurality of lift pin holes 90 (col. 7, line 8).
In regards to Claims 5, 18: Os teach the top plate 22 includes an electrode to apply an electrostatic force to grip the workpiece 6 (col. 4, lines 48-50).
In regards to Claim 6, Os does not expressly teach wherein the top plate has a central hole toApp. No. 15/364,589 2 Examiner: Mayy, Mohammad Docket No. 023994USA Art Unit: 1718apply a cooling gas to the workpiece.  
Yendler teaches a substrate support pedestal 116 Fig. 1-3 with lift pins 172 with guide holes 188 and a lift mechanism 162 in combination with a separate helium source 148 for a central aperture 149, the helium being a cooling gas to the workpiece [Para. 0015-0030].
As it is known to provide an additional helium/cooling gas hole in center of a top plate, as taught by Yendler, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Os in view of Collins as taught by Yendler to include the additional cooling gas hole. One would be motivated to do so in order to apply cooling gas to the center of the top plate. See MPEP 2143, Exemplary Rationales A-E. The resulting apparatus fulfills the limitations of the claim.
In regards to Claims 9, 19: Os teach the top plate 22 has no central helium hole (Fig. 8).
In regards to Claim 15: Os teach a plasma processing chamber comprising:
a plasma chamber 8 (Fig. 1A and col. 3, line 35);
a plasma source 9 (plasma assembly – Fig. 1A and col. 3, line 51) to generate a plasma containing gas ions (gas supplied by a gas injection manifold 11 – Fig. 1A and col. 3, lines 51, 52) in the plasma chamber; and
Os teaches a workpiece carrier 10 (support body – Fig. 1A, 8), comprising:
a top plate 22 (electrode - Figs. 4, 8 and col. 4, line 7) to support a workpiece 6 (wafer);
a support plate (the combination of 24, 32, 34) below the top plate
a plurality of lift pins 88 (lifting pins – Figs. 4, 8 and col. 7, line 7) to lift a workpiece 6 from a top plate 22;
a plurality of lift pin holes 99 (openings, Col. 7 lines 33-59) through the top plate to contain corresponding ones of the plurality of lift pins (see 88 in 99);
a plurality of lift pin actuators (see collars 96, which support the lift pins directly and in conjunction with the actuator 94 drives the lift pins) in corresponding ones of the plurality of lift pin holes in the support plate to drive a corresponding one of the plurality of lift pins to lift the workpiece (Col. 7 lines 33-59)
and a plurality of connectors 102, 104 (sockets and bellows– Figs. 4, 8 and col. 7, line 42) to corresponding ones of the plurality of lift pin holes 90 to connect to a source of gas 114 (gaseous source – Figs. 2, 8 and col. 8, line 3)  under pressure to deliver a cooling gas (helium – col. 7, line 62) to the back side of the workpiece (col. 7, lines 61-65), each one of the plurality of connectors in a bottom of the support plate and beneath a corresponding one of the plurality of lift pin actuators;
 one or more additional connectors (openings that are below 120 connected to the gas source of 114) coupled to a corresponding one or more additional gas holes (as it feeds the gas holes), each of the one or more additional gas holes not including a lift pin therein (as it is below the lift pin), and the one or more additional connectors coupled to the source of gas under pressure (as it is directly connected to gas source 114, Col. 3 line 25-Col. 10 line 30). 
Os does not expressly teach the one or more additional gas holes in the support plate and through the top plate.
Collins teaches a workpiece carrier 100 Fig. 9-12, comprising:
a top plate 140 to support a workpiece 12
a support plate 102 below the top plate
a plurality of lift pins (not shown but in holes 110 of Fig. 10-12) to lift a workpiece 12 from a top plate 40;
a plurality of lift pin holes (top of 110)  through the top plate to contain corresponding ones of the plurality of lift pins (as 110 are lift pin holes)
one connector (connection between 190 and 168 in Fig. 10) coupled to a corresponding one additional gas holes (138, 170, 190), each of the additional gas holes not including a lift pin therein (as they have no lift pin therein), and the one or more additional connectors/passages (connection between 190 and 168 in Fig. 10) coupled to the source of gas under pressure (not shown but to the lift pins as well) and one or more additional gas holes 138, 170, 190 in the support plate and extending completely through the top plate but does not contain a lift pin due to the slope of 170, 190 (Col. 10 line 45-Col. 14 line 22).
As it is known to provide an additional hole in a workpiece carrier top plate, as taught by Collins, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the top plate of Os as taught by Collins to include an additional hole for the cooling gas that are connected to the holes for the lift pins and lift pin gas the hole. One would be motivated to do so in order to supply additional cooling gas to the substrate. See MPEP 2143, Exemplary Rationales A-G, where combining/substitution/use/application would yield predictable results.
Os in view of Collins does not expressly teach that the additional gas holes in the support plate extending vertically and completely through an entirety of the top plate and does not expressly teach that the plurality of lift pin holes and the one or more additional gas holes comprise an arrangement including an array of three lift pin holes surrounding a central gas hole.
Yendler teaches that the additional gas holes 149 Fig. 2 and the lift pin gas holes 188 are vertical and go through an entirety of the top plate (as shown in Fig. 2, 149 and 188 extending through the base plate 168 and the top plate of 160, 180, 132) [0014-0053]. Furthermore Yendler teaches that the gas hole 149 and the lift pin holes 188 comprise an arrangement including an array of three lift pin holes 188 surrounding a central gas hole 149 (see Fig. 3 of Yendler et al).
As it is known to make the gas and lift pin holes vertical and through the entirety of the top plate, as taught by Yendler, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Os in view of Collins as taught by Yendler to change the shape of the additional gas hole to make it vertical and thus also through the entirety of the top plate.   See MPEP 2143, Exemplary Rationales A-G. Furthermore, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the gas holes and the lift pins holes that would tend to point toward the non-obviousness of freely selecting a shape of the additional gas hole.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Furthermore, the teachings of Horiuchi has a lift pin 18 with holes as shown in Fig. 1 that are vertical, sharing a connectors for gas in the form of the connection of the vertical holes to 19, as shown in Fig. 1 and more closely in Fig. 13 (Col. 4 line 65-Col. 12 line 37). The teachings of Horiuchi expressly teaches that the lift pin holes and the gas holes are all vertical and connected at the bottom, which further reinforces the concept of creating vertical, parallel holes for gas and lift ins that are connected to each other.
As it is known to make the gas and lift pin holes vertical and through the entirety of the top plate, as taught by Horiuchi, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Os in view of Collins and Yendler and in further view of Horiuchi to make all of the lift pin holes and additional gas holes to make them vertical and connected. One would be motivated to do so in order to adjust for a different shape of the additional gas hole, thus resulting in the additional gas holes and the lift pin holes being vertical and completely through an entirety of the top plate. See MPEP 2143, Exemplary Rationales A-G. Furthermore, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the gas holes and the lift pins holes that would tend to point toward the non-obviousness of freely selecting a shape of the additional gas hole.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Finally, it is noted that the arrangement of the lift pin holes and gas holes is a re-arrangement of parts that is expressly taught in Yendler. See MPEP 2143, Motivations A. 	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make an array of the plurality of lift pin holes around the one or more additional gas holes to comprise an array of three lift pin holes surrounding a central gas hole, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c).
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 16, Os teaches the support plate 32, 34 is below the cooling plate 28.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,838,528 to Os et al in view of United States Patent No. 5539609 to Collins et al, United States Patent Application No. 2004/0226515 to Yendler et al and United States Patent No. 4931135 to Horiuchi et al, as applied to claims 1, 2, 5, 9, 15 and 18-19 and further in view of United States Patent Application No. 2011/0272899 to Shimazu et al.
The teachings of Os in view of Collins, Yendler, and Horiuchi are relied upon as set forth in the 103 rejection above. 
In regards to Claim 3, Os teaches a cooling plate 28 below the top plate 22 with a dielectric coating separating the top plate from the cooling plate and wherein the plurality of lift pin holes 90 extends through the cooling plate 28 (as shown in Fig. 4). Os also teach that other means may be used to electrically isolating the cooling plate 28 from the top plate 22 (col. 4, lines 7-8).
Os does not expressly teach that the metal plate is an adhesive.
Shimazu teaches an adhesive 30 (Fig. 2) between a cooling plate 20 and a top plate 12, and that the adhesive could be a resin, epoxy resin etc. [Para. 0039-0041].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make an insulating material analogous to that of Os in view of Collins, Yendler, and Horiuchi out of adhesive, as taught by Shimazu, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 3.
In regards to Claim 4, Os teaches the cooling plate 28 is metal (aluminum – col. 4, lines 17-18) and the top plate 22 includes ceramic (dielectric material – col. 4, lines 10-13), the metal (aluminum) having a different coefficient of thermal expansion from the ceramic.  
In regards to Claim 7, Os teaches the support plate 32, 34 is below the cooling plate 28.
 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,838,528 to Os et al in view of United States Patent No. 5539609 to Collins et al, United States Patent Application No. 2004/0226515 to Yendler et al and United States Patent No. 4931135 to Horiuchi et alas applied to claims 1, 2, 5, 9, 15, 18-19, and further in view of United States Patent No. 6120608 to Shendon et al.
The teachings of Os in view of Collins, Yendler, and Horiuchi are relied upon as set forth in the 103rejection above. 
In regards to Claim 10, Os does not expressly teach the source of gas under pressure comprises an external regulated helium pump.  
Shendon teaches a workpiece carrier 54 which supplies a helium gas between the wafer/substrate via a pump that supplies helium gas (Col. 3 line 65-Col. 4 line 15).
It would have been obvious to one of ordinary skill in the art at before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic helium source with the helium source with a pump, as art-recognized equivalent means for providing helium between the support surface and the substrate.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716